Exhibit 10.46
AMENDMENT TO CENTRA BANK, INC.
2008 EXECUTIVE INCENTIVE BONUS PLAN
     Pursuant to Section 6.1 of the Centra Bank, Inc. 2008 Executive Incentive
Bonus Plan (the “Plan”), the Compensation Committee of the Board of Directors of
Centra Bank, Inc., hereby adopts this amendment to the Plan.
          1. Compliance with Emergency Economic Stabilization Act. During the
period that the Company’s corporate parent, Centra Financial Holdings, Inc., has
any debt or equity securities owned by the United States Treasury, acquired
pursuant to the agreement between Centra Financial Holdings, Inc., and the
United States Treasury dated January 16, 2009, or pursuant to the Warrant
granted under the aforementioned agreement, the payments under, and provisions
of this Plan, shall be limited to the extent necessary to comply with Section
111(b) of the Emergency Economic Stabilization Act of 2008, as amended by
guidance or regulation thereunder, that has been issued and is in effect as of
January 16, 2009.
          2. Return of Funds. Notwithstanding anything else in the Plan to the
contrary, during the period in which the United States Treasury holds any
securities or debt issued by Centra Financial Holdings, Inc., acquired pursuant
to the aforementioned agreement and Warrant dated January 16, 2009, in the event
that any bonus or incentive compensation is paid to a senior executive officer
based on a statement of earnings, gains or other criteria that are related or
proven to be materially inaccurate, the aforementioned senior executive officer
shall repay that portion of any bonus or incentive compensation based on the
materially inaccurate portion of the statement of earnings, gains or other
criteria used to pay the bonus.
     Dated this 13th day of January, 2009.

                  CENTRA BANK, INC.    
 
                By Its Compensation Committee    
 
           
 
  By   /s/ James W. Dailey II    
 
           
 
      James W. Dailey II    
 
           
 
  By   /s/ Mark R. Nesselroad    
 
           
 
      Mark R. Nessselroad    
 
           
 
  By   /s/ Thomas P. Rogers    
 
           
 
      Thomas P. Rogers    
 
           
 
  By   /s/ Bernard. G. Westfall    
 
           
 
      Bernard G. Westfall    

